﻿The current session of the General Assembly is taking place two years after our commemoration of the fortieth anniversary of the United Nations, and at a time when the international community continues to face many complex problems, that are the logical consequence of the overlapping of interests in the various issues we must consider in order to realize the principles and provisions of the United Nations Charter.
I wish to express our satisfaction at the outstanding election of Ambassador Florin to guide the work of the General Assembly at its forty—second session; we congratulate him warmly. We are certain that his great talent and ability, together with his country's traditions of freedom and co-operation, will help ensure the success of our work.
We wish also to convey our congratulations to the other Assembly officers; we hope that their experience and concern will help improve the decisions and resolutions the Assembly is to adopt. I assure them of my delegation's willingness to co-operate fully in the task of furthering our work and achieving tangible results. We appreciate also the intensive work carried out by the President of the Assembly at its forty-first session. His Excellency Mr. Humayun Rasneed Choudhury, who, along with all the other officers of the Assembly at that session, earned the respect and admiration of everyone because of their sense of responsibility and dedication.	
The number of items on the agenda of this session; the complexity of some of the questions we must deal with? the exacerbation of, or the stagnation in the search for solutions to, some problems whose solution is not merely necessary but imperative - all attest to the need to appeal to the conscience of mankind. So, far from limiting our work to well-intentioned decisions and resolutions, we must move from the bureaucratic phase to the phase of concrete action in conformity with the spirit and letter of the Charter of the United Nations.
In nature, the process of evolution involves a certain differentiation depending on the phase in question. If all countries lived in peace and harmony with the same access to development opportunities; if professions of mutual respect lived up to the principle of the sovereign equality of States; if non-interference in the internal affairs of States, the right of every people to choose the form of government most suited to its national interests and other principles were truly reflected in international relations and in peaceful coexistence; if certain States did not exploit their advantageous position compared with other States to place conditions on assistance that might be used for those in need - then we might be able to realize the ideals of the Charter of the United Nations in word and indeed. But an objective assessment of the varied interests that generate the problems facing countries will explain the true situation, and we must strive to bring that situation into conformity with the law. 
I wish at this stage to convey our warm congratulations to the Secretary-General, Mr. Javier Perez de Cuellar, on the efficient and outstanding manner in which he carries out his great responsibilities on behalf of peace and understanding among peoples. His brilliant career of commitment to the highest guarantees the Organization a promising future.
The Secretary-General's extensive report on the work of the Organization sets forth the grave problems of concern to the international community at present. When millions of human beings still struggle to survive and overcome the effects of hunger, misery, poverty, endemic disease, and so forth - in a word, when some are s ill struggling to survive by overcoming the most basic problems of underdevelopment - others more fortunate are worsening the lot of those struggling f r survival by using their surpluses to do things without which the world might be a more peaceful, harmonious and secure place. Equatorial Guinea cannot conceive of the world without this great Organization, the United Nations. Serious problems detract from its credibility and effectiveness, and, if we interpret current phenomena correctly, they are the result of the risks the international community runs when an Organization such as this is undermined, neutralized or immobilized. Here, the will of Members States, large and small, and their ability to settle disputes are being put to the test.
In times of tension and crisis, it is necessary to speak unambiguously, dispassionately and objectively; this will inevitably lead us to the conclusion that things cannot continue as they are and that the community of nations must adopt resolute and constructive attitudes in order to give a new direction to international life, one that can be translated into political evolution, economic and social progress and equal opportunities. The Republic of Equatorial Guinea calls for innovation in international life and in inter-State relations, innovation that can resolve the great paradox of the world in which we live; this is an era of contradictions, a time of unprecedented scientific and technological progress, but a time when there is little will to turn it to the benefit of mankind or to satisfy the fundamental desire for the peace, justice and dignity that are among the essential elements of the human condition.
It cannot be denied that at its past session the United Nations played a positive role in helping to solve the problems of concern to the international community. In spite of different political orientations and economic systems the interdependence of the world has led various countries to begin to deal by consensus with questions of common interest. Fortunately, some countries, through dialogue, have set an example by settling their disputes by means of peaceful negotiations.
As a third-world country the Republic of Equatorial Guinea is concerned at the proliferation of conventional weapons, which unjustifiably diverts resources for the development of peoples, lessening their possibilities of living a life in dignity in keeping with their right to social and economic well-being.
In their ongoing negotiations the super-Powers must seek to conclude agreements and to adopt measures aimed at achieving arms limitation. They must seek to achieve that goal not only in order to devote more resources to development but also to put an end to the enormous profits being earned by arms dealers, who do not hesitate to provoke conflicts and disputes between nations and peoples.
The military budgets in every country ace steadily growing, in some of them in order to strengthen their domination and hegemony and in others merely in order to survive. However, the ideals of freedom, human rights, healthy coexistence and so on can be implanted and take root in peoples if they are accompanied by appropriate assistance to reduce the trade imbalance that exists between countries, some of which grow wealthier by the day through the impoverishment of others.
The continuing arms race accentuates the threat of conflagration, which would, in the worst of cases, lead to nuclear confrontation with disastrous consequences for mankind. The proliferation of weapons of mass destruction, their possession and use, should be limited in so far as possible and they should, in the best of cases, be completely eliminated and the relevant resources used to improve the social conditions of the most underprivileged. The constant insecurity the world is experiencing at the present time should be the subject of profound reflection in which the great Powers, because of the role they are called upon to play at this time, have a special responsibility.
The persistence of many hotbeds of tension in various parts of the world is a great concern to the Republic of Equatorial Guinea. It advocates dialogue as the best way to settle differences.
In Africa, the border disputes that are setting Libya and Chad against each other have caused great human and material losses, and we appeal to the conscience of the leaders of both countries and those supporting them to impose a cease-fire and to enter into peaceful negotiations leading to respect by each party of the borders inherited from the colonial period, in accordance with the relevant resolutions of the Organization of African Unity and of the United Nations.
It is inconceivable that, given the world's current state of development, there should still exist a political regime as arrogant as the one holding sway in South Africa. The people of South Africa are living in their own land without the slightest possibility of being able to enjoy the most fundamental human rights. The South African regime is illegally keeping the Territory of Namibia in a colonial status, despite the relevant resolutions of the United Nations General Assembly. The independent States of southern Africa live under the constant threat of destabilization and South Africa's constant violation of their sovereignty.
Unless all States Members of the United Nations take appropriate measures to exert their influence to put an end to the heinous regime of apartheid once and for all, to gain respect for the human rights of the suffering South Africans and for the rights and sovereignty of all the countries of the region, to ensure that South African abandons its illegal occupation of Namibia and that the people of that Territory are able to enjoy their inalienable right to freedom and independence in accordance with Security Council resolution 435 (1978) , peace and stability will still be far from being achieved in that region.
The intransigence of the minority apartheid regime of South Africa not only poses a threat to peace and stability in that important area of the African continent; its persistence, which creates such violence and suffering, could also unleash irreparable disaster for the entire world. For at the current level of development it represents an affront to mankind and an unspeakable attitude in that prestigious countries with special responsibilities for ensuring respect for the principles of the United Nations Charter, out of economic, strategic or other interests, are supporting the continuation of a regime which, by its very nature, must inevitably disappear.
In Western Sahara the population has been afflicted with great human and material losses in recent years. We appreciate the commendable efforts made by the Secretary-General of the United Nations and by the Organization of African Unity (OAU); we support the relevant resolutions of the OAU and the United Nations that would enable the Sahraoui people to exercise their right to self-determination. We support the efforts being made in Central America by the leaders of the region to achieve peace and stability there through peaceful means and dialogue. The various initiatives that have recently led to the agreements reached at the summit known as Esquipulas TI, Guatemala, deserve the fullest support and respect. We are sure that their implementation will enable all the countries of the region to live in harmony, that it will strengthen the spirit of solidarity, which is so necessary, and that the respective peoples will be led by regimes that are more interested in their national and political purposes.
We trust that reason and the path of dialogue will prevail in solving the dispute over Argentina's claim to sovereignty over the Malvinas Islands. A solution to the question would not only be welcomed by the international community, but would enhance the prestige and authority of those who have to decide these matters between the parties in conflict.
Tension continues in South-East Asia, particularly over the situation in Kampuchea. It is vital that there be a comprehensive political solution, taking into account the great interest of the countries of the region in economic development, reconstruction and peace. The Kampucheans should be able to enjoy the fruits of their own land, benefiting from what nature has given them, without foreign interference.
The stagnation in the talks aimed at reducing tension in the Korean peninsula is prejudicing the encouraging atmosphere created when contacts between representatives of North Korea and South Korea gave reason for hope with regard to proposals for the peaceful reunification of the Korean people. The division imposed on the Korean people requires that the leaders of both Governments make efforts to ensure that their proposals for talks be more pragmatic and flexible. That would increase their credibility within the international community, instead of the proposals seeming to be a covert expression of the defence of opposing, foreign interests, which do not take account of the aspirations of the Korean people.
We support the principle of the peaceful reunification of Korea, and are confident that when it occurs the international community will welcome its admission to, and participation in, the entire United Nations system.
In Afghanistan the people have been suffering for eight long years the effects of a war that should be over by now. The talks on solving the conflict should lead not only to the return of the refugees but also to the participation of all Afghans in the country's political affairs, which in turn demands a wide-ranging reconciliation, without foreign pressure or intervention. Prolongation of the current situation would increase the social, political and economic problems, which have become unbearable for the people concerned. It is therefore necessary to resolve the conflict once and for all in a such way that all parties can be certain there will be an independent, sovereign Afghanistan.
In the Middle East the Arab-Israeli conflict has claimed so many victims and caused so much material damage that its continuation is harmful to the aspirations of the peoples of the region. Only a comprehensive solution leading to the establishment of a just and lasting peace satisfactory to all the parties concerned will do. Equatorial Guinea believes that a military solution would give no guarantee of peace and stability in the region. Accordingly, the conflict can be settled only through negotiations, taking into account the rights of all the peoples of the region, including the Palestinians, in accordance with Security Council resolutions 242 (1967) and 338 (1973).
The fratricidal war between Iraq and Iran has been going on for eight long years, causing more than a million casualties and  totally illogical. The persistence of the conflict and the dimensions to which it has grown endanger the region's peace and stability, and it is becoming an international problem. The adoption of stubborn attitudes can in no way solve differences; rather, it exacerbates them. We therefore appeal to the conscience and reason of the leaders of the two countries to impose a cease-fire and pave the way for negotiations through dialogue.
The world's economy is today passing through a difficult period, as we know not only from a wide variety of facts and figures, but from the situation as we experience it. It has a particularly severe impact on the less developed countries. With few exceptions, the countries deeply in debt are continuing to record very slow growth. Commodity prices are dropping at a dizzy pace, and there is still no sign of any general improvement coming in the immediate future. However, the national income of the developed countries has increased, owing to the improvement in their terms of trade.
The countries less affected by changes in international markets are those with large, diversified economies. They do not include the African countries, whose economic situation is critical. The opening up to the international economy of the African States, which have an un diversified system, has brought us more disadvantages than benefits, particularly in recent years, when the prices of the basic commodities on which our economies largely depend have dropped sharply.
Although the authorities in, and leaders of, the world's economic and financial Powers say that the economic situation of Africa south of the Sahara gives cause for concern, and that it is absolutely necessary to increase the volume of real resources to assist those African countries, Τ am sorry to have to say that slowness and hesitation have characterized the response of the donors and creditors on how to solve the problem of the continent's economy recovery. Many African countries have implemented readjustment measures, agreeing to huge, far-reaching sacrifices. However, the international community's reaction has so far been timid.
If our economies are to overcome the difficult situation in which they now find themselves, the most important economies must adopt a more positive position. If the problems of the indebtedness of the majority of developing countries are to be solved, the international community must study more innovative solutions, including the conversion of part of the debt into grants and long-term rescheduling of the debt on less onerous conditions. Such solutions should in no way reduce the trend towards concessions for the low-income countries, including those that are implementing structural adjustment programmes. It is essential that multilateral development institutions increase their support. The declaration adopted by consensus at the seventh session of the United Nations Conference on Trade and Development (ÜNCÏAD), concerning trade, indebtedness and commodities, could, if implemented, guarantee a new era of co-operation between the developed and the developing countries. The fact that the various groups and trends represented at the Conference reached a consensus is a sign that there was positive and pragmatic multilateral economic co-operation, despite the negative forecasts that had been made previously.
The Republic of Equatorial Guinea, in accordance with resolution 34/123, adopted by the General Assembly on 14 December 1979, undertook, with the United Nations system, a programme of special economic assistance. Various friendly countries and international organizations and institutions gave their support in the implementation of that programme. Since that time, the Government has drawn up a broad programme which includes the rehabilitation of the economic and administrative infrastructure, the reactivation of productive activities, the organization of State institutions, and a process of democratisation within the framework of a State based on law, where respect for the traditional values of the people must be harmonized with the protection and guaranteeing of fundamental human rights, in accordance with the modern concept thereof.
It is correct to state that my country has effected positive organizational changes and has put into practice a public administration and a State organization which include institutions that make it possible to carry out the tasks with a clear separation among the three branches of power of the State. There has been considerable progress in regard to human rights, and Equatorial Guinea is a party to the main international instruments governing human rights.
There has been a prolonged crisis in Equatorial Guinea's economy because of the destruction of its productive capacity; the external trade and financing conditions have made it impossible for us to overcome that crisis. National and international efforts have been made to alleviate the social and economic situation, and it has been possible to restore peace and the normal functioning of our society, to rebuild international relations and a system of external co-operation and assistance, and to rehabilitate and put into operation a new political and constitutional order-
However, similar results have not been achieved in the economic sphere. There is an obvious contradiction between, on the one hand, the position of certain countries, organizations and international institutions that impose a scheme or conditionality on a country with the special features of Equatorial Guinea without giving due consideration to its social, political and institutional priorities and, on the other hand, the broader and more effective spirit of international assistance that has been advocated by the political and financial authorities of the world Powers.
We appeal to the United Nations to do what it has done in similar circumstances - that is, in this situation of stagnation to make its own judgement of Equatorial Guinea's conditions and policies and to propose acceptable alternatives in order to overcome the impasse with donors, so that the necessary measures may be taken to ensure that the development strategy drawn up by the Government for the Round-Table Conference can be submitted without delay to the donor countries and organizations and can have the greatest chance of success.
